In a medical malpractice action, defendant appeals from an order of the Supreme Court, Kings County (Bellard, J.), dated January 23, 1985, which denied his motion for summary judgment dismissing the first cause of action.
Order affirmed, with costs.
The affidavit of plaintiffs’ medical expert submitted in to the motion sets forth sufficient facts regarding alleged departure from accepted standards of medical practice to overcome the motion for summary judgment (CPLR 3212 [b]; cf. Wind v Cacho, 111 AD2d 808). Gibbons, J. P., Thompson, Brown and Eiber, JJ., concur.